Exhibit 10.12

 

WORK ORDER NO. 13

 

THIS WORK ORDER NO. 13 is by and between RADIUS HEALTH, INC. (“RADIUS”) and
LONZA Sales Ltd, a Swiss company having an address at Muenchensteinerstrasse 38,
CH-4002 Basel, Switzerland (together with its Affiliates, “Manufacturer”), and
upon execution will be incorporated into the Development and Manufacturing
Services Agreement between RADIUS and Manufacturer dated October 16, 2007 (the
“Agreement”). Capitalized terms in this Work Order will have the same meanings
as set forth in the Agreement.

 

RADIUS hereby engages Manufacturer to provide Services, as follows:

 

1.                                      API/Drug Substance and Product.

 

BA058

 

Peptide Sequence: 
H-Ala-Val-Ser-Glu-His-Gln-Leu-Leu-His-Asp-Lys-Gly-Lys-Ser-Ile-Gln-Asp-Leu-Arg-Arg-Arg-Glu-Leu-Leu-Glu-Lys-Leu-Leu-Aib-Lys-Leu-His-Thr-Ala-NH2

 

2.                                      Services.  Manufacturer will render to
RADIUS the following Services:

 

Analytical Services:

 

·                  Validation of an LC-MS method for the main peak mono-isotopic
mass determination (M-076 instead of M-075)

 

·                  Testing of the validation lots by this validated LC-MS method
M-076

 

Radius shall place purchase orders with Manufacturer in accordance with Work
Order 13, and the work will be initiated upon Manufacturer’s acceptance of the
PO.   Radius shall not be permitted to terminate the Services covered by such
purchase orders.

 

The deliverables will include regular updates (status reports, conference
calls), as reasonably requested by RADIUS.

 

3.                                      Facilities.  The Services described
above will be rendered at the Facility unless another facility of Manufacturer
is indicated below:

 

N/A

 

4.                                      RADIUS Materials.  RADIUS will provide
to Manufacturer the following materials to be used by Manufacturer to perform
the Services:

 

None

 

5.                                      RADIUS Equipment.

 

None

 

6.                                      Manufacturer Representative.

 

Richard W. Coombs, Sales Manager, Lonza

 

7.                                      RADIUS Representative.

 

David Hanley, Executive Director, Technical Operations

 

8.                          Compensation.  Radius will be invoiced 100% of the
Services upon signature of this WO (€14154). The total compensation due
Manufacturer for Services under this Work Order is not expected to exceed
€14154).

 

--------------------------------------------------------------------------------


 

9.                          General: RADIUS and Manufacturer must agree in
advance of either party making any change in the compensation due hereunder.
Manufacturer will invoice RADIUS to the attention of David Hanley, for Services
rendered under this Work Order.  Manufacturer will invoice RADIUS for all
amounts due under this Work Order.  All undisputed payments will be made by
RADIUS within thirty (30) days of receipt of invoice.

 

All other terms and conditions of the Agreement will apply to this Work Order.

 

WORK ORDER AGREED TO AND ACCEPTED BY:

 

 

 

 

 

RADIUS HEALTH, INC.

 

LONZA SALES LTD

 

 

 

 

 

 

 

 

By

/s/ Wajiha Khan on behalf of David Henley

 

By

/s/ Michael Maskus

 

 

 

 

 

 

 

 

 

 

Print Name

Wajiha Khan

 

Print Name

Michael Maskus

Title

Director CMC

 

Title

Associate Director, Commercial Development

Date

9/22/15

 

Date

28-Sep-2015

 

 

 

 

 

 

 

 

 

 

By

/s/ Nadia Zieger

 

 

 

 

 

 

 

 

 

 

Print Name

Nadia Zieger

 

 

Title

Senior Legal Counsel

 

 

Date

25Sept2015

 

 

 

 

 

 

Approved by LONZA Legal Dept.

 

 

 

 

 

/s/ BGL

 

--------------------------------------------------------------------------------